Citation Nr: 1110336	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder as due to an in-service personal assault (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder manifested by headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran had active service from December 1954 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  

The claims were previously remanded by the Board in January 2007 for additional evidentiary development.  In July 2009, the Board denied service connection for the issues on appeal and also denied service connection for a disability manifested by memory loss and for bilateral hearing loss.  The Veteran appealed the Board's July 2009 denials of service connection for a psychiatric disorder to include PTSD, tinnitus and a disorder manifested by headaches to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the denials of service connection for a disability manifested by memory loss and for bilateral hearing loss and the appeal as to those issues is deemed abandoned.  In August 2010, the Court granted a Joint Motion for Partial Remand, directing that the issues of entitlement to service connection for a psychiatric disorder to include PTSD, tinnitus and a disorder manifested by headaches be returned to the Board for compliance included in a joint motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In the Joint Motion for Partial Remand referenced in the Introduction, the parties agreed that the Board's denial of service connection for a psychiatric disorder to include PTSD, tinnitus and a disability manifested by headaches was in error and that the July 2009 Board decision should be vacated and the claims remanded for action pursuant to the Joint Motion for Partial Remand.

As to the claim for service connection of a psychiatric disorder to include PTSD, the parties agreed that the Board erred in relying on the report of a June 2007 VA examination and an August 2008 addendum that "improperly limited the information that the examiner could consider" citing Bielby v. Brown, 7 Vet.  App. 260 (1994) (holding that the "Board's selection of issues to be addressed by the IME [Independent Medical Examiner] is entirely discretionary but it cannot limit background information so as to prejudice the IME).  The instructions to the VA examiner informed him that he could only base his opinion on actual evidence and not on the Veteran's history.  The Joint Motion for Partial Remand directed that VA should provide the Veteran with another VA examination which complies with the holding in Bielby.  Based on the above, the Board finds remand is necessary so that the Veteran can be scheduled for another VA examination to determine what, if any, current psychiatric disorder he has and medical nexus opinion that is based on all the evidence of record including the Veteran's self-reported history.  

As to the claim for service connection for tinnitus, the parties agreed that the Board erred in denying service connection for tinnitus by relying on the report of a June 2007 VA examination that failed to provide a nexus opinion and directed that an adequate examination be provided to the Veteran.  There is no competent evidence of record which addresses the etiology of the Veteran's claimed tinnitus.  Thus remand is required in order to obtain a VA audio examination with an appropriate medical nexus opinion as to the etiology of any tinnitus found on examination.

Finally, with regard to the claim for service connection for a disability manifested by headaches, the parties agreed that the Board erred in denying service connection for headaches because the Board improperly rejected the Veteran's lay statements as to the continuation of his headache symptomatology after service.  The Veteran has alleged that he had had headaches since his discharge and he is competent to so state.  His credibility is a separate determination.  The Board finds that the Veteran should be afforded another VA examination to determine the etiology of any headache found on examination which takes into account the Veteran's reports of continuity of headache symptomatology since his discharge from active duty.  

In addition to the reasons for remand resulting from the Joint Motion for Partial Remand, the Board finds that additional notice and assistance is required on the Veteran's claims as set forth below.

In December 2009 and October 2010 Veterans Claims Assistance Act of 2000 (VCAA) letters, the RO informed the Veteran that his claim of entitlement to service connection for PTSD had previously been denied in January 2004 and the Veteran did not appeal this denial.  The RO then provided the Veteran with information regarding attempts to reopen prior final claims.  This information provided by the RO to the Veteran is incorrect.  The Veteran timely appealed the January 2004 rating decision which is the genesis of the current appeal.  On remand, a corrected VCAA notice pertaining to original claim should be provide to the Veteran.  

In January 2010, the Veteran reported that he was subjected to a Court Martial as a result of being involved in a fight during active duty.  He alleges that this fight was actually a group attack on him by whites because he was black, and that this attack is the cause of his PTSD, tinnitus and headaches.  It does not appear that the Veteran's service personnel records were obtained nor has any attempt been made to obtain any Uniform Code of Military Justice (UCMJ) records relating to the alleged Court Martial of the Veteran.  On remand, attempts should be made to obtain this evidence.  

There is evidence of record indicating that the Veteran is in receipt of Social Security benefits beginning in October 2001.  The records which were the basis for the award have not been associated with the claims file.  The administrative decision by Social Security Administration, along with the medical evidence relied upon, must be obtained and associated with the claims folder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Prior to the July 2009 Board decision but after the last Supplemental Statement of the Case was issued, the Veteran submitted VA clinical records.  In an April 2009 statement, the Veteran's representative, on behalf of the Veteran, waived the RO's review of this additional evidence.  In addition, subsequent to the July 2009 Board decision, additional clinical records and the report of a VA audiological examination have been associated with the claims file and appear to contain evidence related to the Veteran's claims; however, this pertinent evidence has not been addressed in a Supplemental Statement of the Case.  On remand, this additional evidence must be reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the prior notifications in December 2009 and October 2010 were incorrect and provide him with corrected VCAA notification regarding his claim for service connection for a psychiatric disorder to include PTSD.  The letter must specifically inform the Veteran how to establish an original claim for service connection for PTSD based on in-service personal assault.  

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the following: 
   (a) that it provide a complete copy of the Veteran's service personnel records; and
   (b)that it conduct a search for any Uniform Code of Military Justice (UCMJ) records related to any disciplinary actions taken against the Veteran, specifically a Court Martial.  
   
Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  

3.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of benefits.  See 38 U.S.C.A. § 5106.  Associate all correspondence and any records received with the claims file.

4.  After the above development has been completed and any additional evidence has been obtained, schedule the Veteran for a VA mental disorders examination.  The claims folder should be made available to the examiner for review of the pertinent documents therein in connection with the examination.  The report should reflect that such a review was conducted.  

The examiner is requested to determine and provide an opinion as to (1) what, if any, Axis I psychiatric disorder(s) the Veteran currently has, including whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied, (2) whether the evidence in the claims file supports that a personal assault occurred during the Veteran's active service to include evidence listed in 38 C.F.R. § 3.304(f)(5) (2010); and (3) whether it is at least as likely as not (i.e., at least a 50 percent probability) that there is a nexus relationship between any currently diagnosed psychiatric disorder and any in-service personal assault.  All indicated studies, tests and evaluations deemed necessary should be performed.

If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria in the DSM-IV is or is not satisfied.  The examiner must also identify the stressor(s) supporting the diagnosis of PTSD.  

A detailed rationale, including pertinent findings from the record, should be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

5.  After the VA mental disorders examination has been completed and the report received, schedule the Veteran for VA examinations related to his claims for service connection for tinnitus and headaches.  The examiners should be advised to consider the findings set forth in the mental disorders examination, especially any opinion related to whether the evidence establishes that the alleged in-service personal assault occurred.

The claims folder should be made available to each examiner for review of the pertinent documents therein in connection with the examination.  The report should reflect that such a review was conducted.  

Tinnitus Exam - After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has tinnitus which is related to any injury or disease incurred during service, specifically whether it is related to a head injury received during the alleged in-service personal assault.  In rendering an opinion, the examiner should take into consideration the Veteran's competent report of an onset in service and/or continuity of symptoms since service, if any.

Neurology (Headache) Exam - All necessary diagnostic tests and studies should be conducted and a diagnosis render of any current disability manifested by headaches.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current disability manifested by headaches is related to any injury or disease incurred during the Veteran's active military service, specifically whether it is related to a head injury received during the alleged in-service personal assault.  In rendering an opinion, the examiner should take into consideration the Veteran's competent report of an onset in service and/or continuity of symptoms since service, if any.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A detailed rationale, including pertinent findings from the record, should be provided for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion would be speculative.  To the extent possible, the examiner is to reconcile any contradictory evidence of record.  

6.  Finally, after ensuring all additional development has been accomplished and that all VA examination reports are complete and adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


